Citation Nr: 0946686	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-00 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1966 until 
December 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board notes that the Veteran submitted additional 
evidence following the issuance of a Statement of the Case.  
No Supplemental Statement of the Case was issued in regards 
to that evidence; however, the Veteran's representative, in a 
November 2009 Informal Hearing Presentation, has waived RO 
consideration of that evidence.  The Board will thus consider 
the evidence in the adjudication of this appeal.

In the November 2009 Informal Hearing Presentation, the 
Veteran's representative appears to raise a possible claim 
for service connection for traumatic brain injury.  However, 
this matter is not before the Board because it has not been 
prepared for appellate review.  Accordingly, this matter is 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's right ear 
hearing loss is likely related to his active military 
service.  

2.  The Veteran does not have a left ear hearing loss 
disability under VA standards.

3.  The evidence of record shows that the Veteran's tinnitus 
is related to his active military service.  



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for right ear hearing loss have been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309 (2009).

2.  The criteria for the establishment of service connection 
for left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.385 (2009).

3.  The criteria for the establishment of service connection 
for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is granting in full the benefits of 
service connection for right ear hearing loss and tinnitus 
which are being sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed in 
regards to those claims.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2006 that fully 
addressed all of the notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The letter informed him that his service connection claim 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease. He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, the November 2006 
letter also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained identified private medical records and 
the Veteran has submitted statements.  In addition, he was 
afforded a VA medical examination in January 2007, which 
provided specific medical opinions pertinent to the issue on 
appeal.  Additionally, the Veteran has submitted a private 
medical record from audiologist D.R.Z. from December 2007.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing is a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385. 

Merits of the Claims
 
The Veteran has essentially claimed that he has had 
difficulty with his hearing and tinnitus since service.  

The Veteran contends that he received acoustic trauma while 
in combat in Vietnam.  In the case of a veteran who engaged 
in combat with the enemy in active service, the VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease. 38 U.S.C.A. § 1154(b).  So long as the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, the fact that there is no official record of 
such incurrence or aggravation in such service is of no 
consequence.  Every reasonable doubt shall be resolved in 
favor of the Veteran. 38 U.S.C.A. § 1154(b).  The phrase 
"engaged in combat with the enemy" requires that the Veteran 
have personally taken part in a fight or encounter with a 
military foe or hostile unit of instrumentality.  The phrase 
does not apply to veterans who merely served in a general 
"combat area" or "combat zone, but did not themselves engage 
in combat with the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 
1999).  As a recipient of the Purple Heart Medal, the 
Veteran's combat service is presumed.  Additionally, the 
Veteran served as a pilot, which would be consistent with a 
finding of exposure to acoustic trauma.  The element of an 
in-service injury is, therefore, satisfied.

The Veteran's March 1966 Report of Medical Examination, which 
was undertaken prior to his service in the Army, and his July 
1966 flight class examination, which was taken short after 
his entrance into the army, both indicate normal levels of 
hearing.  The Veteran's service treatment records also 
generally do not indicate any complaints of or treatment for 
hearing loss or tinnitus during service, though a November 
1968 service treatment record did indicate treatment for a 
laceration of the left ear.  However, although the Veteran's 
July 1973 separation examination indicated that the levels of 
the Veteran's hearing did not meet a "disability" under 38 
C.F.R. § 3.385, it also indicated that the Veteran's hearing 
had worsened since his earlier examinations.  

The record is silent for any for any complaints of, or 
treatment for, hearing loss or tinnitus for decades following 
the Veteran's discharge from service.  

The Veteran was provided a VA examination in January 2007, 
which included a review of the claims file.  The Veteran 
reported significant in-service noise exposure, including 
from helicopters and gunfire.  The Veteran also reported the 
onset of tinnitus since 1995-1996.  

The threshold results, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
0 
30
40
35
26.25
LEFT
0
10
30
35
18.75

The examiner found the Veteran to have achieved a score of 
100 percent for word recognition bilaterally.  The examiner 
opined that the Veteran's hearing loss and tinnitus were less 
likely than not related to acoustic trauma from service, 
based on the Veteran's account of tinnitus only beginning in 
the last 10-12 years and that his hearing was within normal 
limits through his separation from service.  The examiner 
also noted a history of occupational and recreational noise 
exposure and the length of time between the dates of the 
claimed acoustic trauma to the present.  The record does, 
however, indicate that the Veteran's right ear meets the 
criteria for a hearing "disability" under 38 C.F.R. 
§ 3.385.

In his May 2007 Notice of Disagreement, the Veteran clarified 
that he had always had tinnitus, but that it had been 
intermittent until the past 10 to 12 years.  He further 
stated that it is currently constant.  

The Veteran submitted a private medical examination, from 
audiologist D.R.Z., in December 2007.  The examiner reported 
that the Veteran complained of a history of bilateral hearing 
loss and tinnitus, which began in the Army and worsened over 
the past 10-12 years.  The Veteran also reported flying 
helicopters while in the army, serving as a policeman, and 
working in the Sheriff's aviation department, which led to 
exposure to noise.  The Veteran further noted difficulty 
communicating in groups and listening to the television.  

This private audiological examination report includes an 
uninterpreted audiological graph that is entirely consistent 
with the numerical data provided in the VA's January 2007 
audiological examination.  Therefore, a remand to have that 
graph interpreted is unnecessary.  The examiner also found 
his right ear word recognition score to be 88 percent and his 
left ear word discrimination score to be 92 percent.  The 
examiner further recommended that the Veteran be reevaluated 
for his hearing after noting that the Veteran's thresholds 
and word discrimination scores were worse since his January 
2007 VA examination.  

In specific regard to the Veteran's left ear, although the 
December 2007 private medical record indicated that the 
Veteran's left ear word discrimination score was 92 percent, 
it did not indicate whether that involved the use of the 
Maryland CNC test as required under 38 C.F.R. § 3.385.  
Additionally, the January 2007 VA examination indicated that 
the Veteran's left ear hearing impairment did not meet 
hearing loss standards under 38 C.F.R. § 3.385.  The record 
thus indicates that although the Veteran has left ear hearing 
loss, it does not rise to the level of a "disability" under 
38 C.F.R. § 3.385.  As such, the Veteran's left ear hearing 
is found to not be within the auditory thresholds necessary 
to qualify as hearing loss under VA standards.  As the 
Veteran's left ear hearing does not qualify as for hearing 
loss under VA standards, and no other medical evidence of 
record supports his claim, the Veteran's left ear hearing 
loss claim is denied.  

However, the record indicates that the Veteran currently 
meets VA auditory threshold standards for impaired right ear 
hearing under 38 C.F.R. § 3.385.  As a combat veteran, his 
in-service acoustic trauma has also been conceded.  
Additionally, his service treatment records generally 
indicate a worsening in his level of hearing during his 
service, though it did not meet the standards of 38 C.F.R. 
§ 3.385 prior to his separation.  The January 2007 VA 
examination found his current hearing loss to not be related 
to his in-service noise exposure.  However, the Veteran has 
reported that he has had hearing loss and tinnitus since 
service.  The Veteran is competent to report continuing 
symptoms, as opposed to offering an opinion as to medical 
causation.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  In view of the Veteran's documented combat 
induced noise exposure, the Board finds the Veteran lay 
assertions to be probative and persuasive.

The Board finds the evidence of record to be at least at 
equipoise in regards to the right ear hearing loss and 
tinnitus claims; thus the benefit of the doubt rule applies.  
Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991).  Giving the 
Veteran the benefit of the doubt, the Board finds his reports 
of in-service hearing loss, in conjunction with the 
indications that his hearing worsened in service, support his 
claims for service connection for right ear hearing loss and 
tinnitus.  The Veteran's claims for service connection for 
hearing loss and tinnitus are granted.  


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted.


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


